 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTON EWING,                                          Case No.: 19-cv-910-GPC(NLS)
12                                        Plaintiff,
                                                           ORDER GRANTING STAY
13   v.
                                                           [ECF No. 4.]
14   DMJJ CONSTRUCTION, INC., a
     California corporation,
15
                                        Defendant.
16
17
            On June 26, 2019, Plaintiff Anton Ewing filed a Notice of Settlement and Motion
18
     to Stay Proceedings. (ECF No. 4.) Plaintiff advised that the parties have reached and
19
     entered into a written settlement agreement, but that the confidential terms thereof would
20
     require an additional 30 days to complete. In the meantime, Plaintiff requests a stay of
21
     the case pending settlement.
22
            It is well-established that “the power to stay proceedings is incidental to the power
23
     inherent in every court to control the disposition of the causes on its docket with
24
     economy of time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co.,
25
     299 U.S. 248, 254 (1936). This power is “incidental to the power inherent in every court
26
     to control the disposition of the causes of action on its docket with economy of time and
27
     effort for itself, for counsel, and for litigants.” Id. In exercising its discretion, the court
28

                                                       1
                                                                                     19-cv-910-GPC(NLS)
 1   must consider factors such as “wise judicial administration, giving regard to conservation
 2   of judicial resources and comprehensive disposition of litigation.” Colorado River Water
 3   Conserv. Dist. v. United States, 424 U.S. 800, 817 (1976).
 4         A stay of these proceedings permits the parties to seek a mutually agreeable
 5   resolution of this dispute without the need for litigation. The Court concludes that a stay
 6   is warranted to control the Court’s docket and conserve resources. Accordingly, the Court
 7   ORDERS A STAY OF PROCEEDINGS for 30 days from the entry of this Order.
 8   Dated: June 27, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                 19-cv-910-GPC(NLS)
